Exhibit 10.19
CONFIDENTIAL TREATMENT REQUESTED

AMENDMENT TO AMENDED & RESTATED MASTER SERVICES AGREEMENT FOR PRESSURE PUMPING
SERVICES AGREEMENT(1) 


This Amendment to Amended and Restated Master Services Agreement for Pressure
Pumping Services Agreement (this “Amendment”) is made and entered into this 18th
day of February 2016 to be effective as of January 1, 2016 (the “Effective
Date”), by and between Gulfport Energy Corporation (“Company”) and Stingray
Pressure Pumping LLC (“Contractor”). Company and Contractor are sometimes
individually referred to herein as a “Party”, or collectively referred to as the
“Parties”.


WHEREAS, Company and Contractor entered into that certain Master Services
Agreement dated December 3, 2012 (the “Original MSA Agreement”), pursuant to
which Contractor would provide hydraulic fracturing, stimulation and related
completion and rework services for oil and gas exploration wells and other
ancillary services (the “Services”) to Company, subject to the terms and
conditions contained in the Original MSA Agreement;
WHEREAS, Company and Contractor subsequently entered into the Amended and
Restated Master Services Agreement for Pressure Pumping Services Agreement dated
as of October 1, 2014 (the “A&R MSA Agreement”), pursuant to which the Original
MSA Agreement was amended and restated in its entirety;
WHEREAS, the A&R MSA Agreement provided for prices with respect to the Services
and reimbursable expenses as set forth in Exhibit B – Service Fees and
Reimbursable Expenses of the A&R MSA Agreement; and
WHEREAS, the Company desires to suspend the Services during the period
commencing on January 1, 2016 and ending on March 31, 2016 (the “Suspension
Period”) and, in connection therewith, the Parties now desire to amend the A&R
MSA Agreement in order to adjust the amount of Service Fees (as defined in the
A&R MSA Agreement) payable with respect to the Services during the Suspension
Period and the timing of the payment of such Service Fees.
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, and
intending to be legally bound, the Parties agree as follows:
1.Defined Terms. Capitalized terms used but not defined herein shall have the
same meanings given to such terms in the A&R MSA Agreement.


2.Recitals. The foregoing recitals are incorporated into and made a part of this
Amendment.


3.Amendment Exhibit B – Service Fees and Reimbursable Expenses of the A&R MSA
Agreement. Effective as of the Effective Date, the Parties agree that Exhibit B
– Service Fees and Reimbursable Expenses of the A&R MSA Agreement (“Exhibit B”)
shall be, and hereby is, amended and supplemented as set forth on Schedule 3
attached hereto.


4.Counterparts. This Amendment may be executed in a number of identical
counterparts, including, without limitation, facsimile or email execution
copies. If so executed, each counterpart is to be deemed an original for all
purposes, and all such counterparts shall, collectively, constitute one
agreement.
5.Enforceability of Agreement; Governing Law. Except as expressly modified and
amended hereby, the A&R MSA Agreement shall remain in full force and effect and
is hereby ratified and affirmed by each of the Parties. This Amendment shall be
binding on the Parties and their respective permitted successor and assigns.
This Amendment shall be governed by and

1 The appearance of [*] denotes confidential information that has been omitted
from this exhibit and filed separately with the Securities and Exchange
Commission pursuant to a confidential treatment request under Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.19
CONFIDENTIAL TREATMENT REQUESTED

construed in accordance with the laws of the State of Delaware without giving
effect to the conflict of law provisions thereof.
6.Effectiveness of Amendment. This Amendment shall become effective as of the
Effective Date.


[Signature Page Follows]



1 The appearance of [*] denotes confidential information that has been omitted
from this exhibit and filed separately with the Securities and Exchange
Commission pursuant to a confidential treatment request under Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.19
CONFIDENTIAL TREATMENT REQUESTED

IN WITNESS WHEREOF, this Amendment has been duly executed by each Party as of
the date first written above.


CONTRACTOR:
COMPANY:
Stingray Pressure Pumping LLC


Gulfport Energy Corporation








By:   /s/ Marc McCarthy         
Name: Marc McCarthy
Title: Vice President






By:   /s/ Michael G. Moore      
Name: Michael G. Moore
Title: Chief Executive Officer & President








--------------------------------------------------------------------------------

Exhibit 10.19
CONFIDENTIAL TREATMENT REQUESTED

Schedule 3


SERVICE FEES AND REIMBURSABLE EXPENSES
DURING SUSPENSION PERIOD


Suspension of Services During the Period January 1, 2016 through March 31, 2016
(the “Suspension Period”).
Notwithstanding anything contained in the A/R MSA Agreement or Exhibit B to the
contrary, during the Suspension Period, Company intends to reduce its completion
activities, including the Services provided by Contractor; and consequently
Company and Contractor have agreed to suspend any Services under the A/R MSA
Agreement during the Suspension Period on the following terms:
(a)    Suspension of Services. The Parties hereby agree that during the
Suspension Period, (i) Contractor shall not provide any Services to Company
under the A/R MSA Agreement, and (ii) Contractor may use the Dedicated Frac
Spreads for other customers (but is under no obligation to do so). As a
consequence of such suspension of Services, the Parties agree to revise the
Service Fees and Reimbursable Expenses that would otherwise be due by Company
during the Suspension Period in accordance with the following terms of this
Schedule.
(b)    Payment of Monthly Deposits. Each calendar month during the Suspension
Period Company will pay to Contractor a non-refundable deposit equal to $[*]1
(each “Monthly Deposit Amount”, in the aggregate the “Deposit”). The Monthly
Deposit Amount for January will be due January 20, 2016, and the Monthly Deposit
Amount for each subsequent month during the Suspension Period shall be due
within ten (10) days of the beginning of each such month. Except with respect to
January 2016, Contractor shall submit a written invoice to Company for the
Monthly Deposit Amounts payable with respect to each calendar month prior to the
beginning thereof. Commencing on April 1, 2016 and continuing through September
30, 2016 (the “Catch-up Period”), Contractor shall apply $[*]1 of the Deposit
per calendar month towards the fixed monthly service fees due and payable by
Company to Contractor pursuant to Exhibit B (as amended by Section 1(c) below).
(c)    Revisions to Fixed Monthly Fee. The Parties agree that during the
Suspension Period the monthly fee of $[*]1 per Dedicated Frac Spread (which is
part of the Services Fees) shall be [*]1, and that the monthly fee for the
Catch-up Period shall be [*]1 per Dedicated Frac Spread to $[*]1 per Dedicated
Frac Spread. After the end of the Catch-up Period, the fixed monthly fee will be
$[*]1 per Dedicated Frac Spread plus any applicable CPI adjustment, as provided
in Exhibit B.
(d)    Revision to Direct Costs Payable During the Suspension Period. The
Parties agree that all of the “Direct Costs” (as defined in Exhibit B) incurred
by Contractor during the Suspension Period will be abated and paid ratably over
the Catch-up Period, subject to the following provisions:
(i)    Notwithstanding the provisions of Exhibit B, for the Suspension Period
the Parties agree that the total repair and maintenance under Exhibit B shall be
fixed at $[*]1, in the aggregate, and shall not be based on or reconciled to
actual costs for repair and maintenance of the Dedicated Frac Spreads. The other
Direct Costs incurred by Contractor during the Suspension Period shall be
determined in accordance with Exhibit B.
(ii)    If Contractor uses either or both Dedicated Frac Spreads for other
customers during the Suspension Period, then to the extent that Contractor is
paid for any of the personnel related expenses that are included in the Direct
Costs by such other customer, such amounts (as reasonably determined by
Contractor in accordance with its normal accounting practices) shall directly
reduce the corresponding Direct Costs to be paid by Company during the Catch-up
Period, under subsection (iii) below.
(iii)    Within ten (10) days after the end of the Suspension Period, Contractor
will provide to Company a statement of all of the Direct Costs that were abated
during the

1 The appearance of [*] denotes confidential information that has been omitted
from this exhibit and filed separately with the Securities and Exchange
Commission pursuant to a confidential treatment request under Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

Exhibit 10.19
CONFIDENTIAL TREATMENT REQUESTED

Suspension Period as described above and not otherwise offset in accordance with
subsection (ii) above (the “Total Abated Amount”). Company shall pay Contractor
the Total Abated Amount in [*]1 equal monthly installments, which shall be
billed and paid in conjunction with Contractor’s regular invoices for those
months in the Catch-up Period. Upon Company’s tender of the final installment in
connection with the Total Abated Amount, the Parties agree that Company will
have fulfilled all of its obligations to Contractor for the Suspension Period
under the A&R MSA Agreement and this Amendment. By way of example, if the Total
Abated Amount was $[*]1 (compromised of $[*]1 in repair and maintenance and
$[*]1 of other Direct Costs incurred during the Suspension Period and not offset
under subsection (ii)), the quotient of $[*]1 divided by [*]1 would be $[*]1.
Therefore under this example, Contractor would include an itemized charge of
$[*]1 on each of its [*]1 regular monthly invoices directed to Company during
the Catch-up Period.
(iv)     If the A/R MSA Agreement is terminated for any reason prior to the end
of the Catch-up Period, then any unpaid portion of the Total Abated Amount shall
be immediately due and payable by Company, and any unused portion of the Deposit
shall be forfeited and shall be retained by Contractor without any offset or
reduction to any other amounts owed by Company under the A/R MSA Agreement.

1 The appearance of [*] denotes confidential information that has been omitted
from this exhibit and filed separately with the Securities and Exchange
Commission pursuant to a confidential treatment request under Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.